DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki, Awai (JP 2010042859) in view of Hideaki, Koda (JP 2001122237).

    PNG
    media_image1.png
    746
    812
    media_image1.png
    Greyscale

Regarding claim 1, Hideaki discloses a resin container ([0007]) for a water server, which is capable of accommodating a predetermined amount of liquid and has flexibility, the container being crushed with draining of the liquid, the container comprising: 
an upper surface portion where a liquid inlet and outlet portion (neck portion 13) is formed; 
a side surface portion (side of body 12) connected to the upper surface portion; and a bottom surface portion (bottom portion 11) disposed on a side opposite (coincident plane to bottom 11) to the upper surface portion and connected to the side surface portion, 
wherein a round corner surface portion ([0011] corners are…an arc) is formed to the side surface portion such that the container has a polygonal shape (Fig 2a perimeter) with round corners when the container is viewed from an upper surface portion side (Fig 2a view), 

but lacks wherein a wall thickness of a shoulder portion of an upper surface portion which is defined between a round corner surface portion of a side surface portion and an inlet and outlet portion is larger than a wall thickness of a portion of the upper surface portion which is adjacent to the shoulder portion.

Hideaki, however, teaches a wall thickness (Fig 1 annotated) of a shoulder portion (Fig 1 annotated) of an upper surface portion (Fig 1 annotated) which is defined between a round corner surface portion (portion above 5) of a side surface portion (surface below 5) and an inlet and outlet portion (Fig 1 annotated) is larger than a wall thickness (Fig 1 annotated) of a portion (Fig 1 annotated) of the upper surface portion which is adjacent to the shoulder portion.

The purpose of a larger wall thickness of a shoulder on the upper surface of a water server over a portion adjacent to the shoulder on the upper surface is to reduce the cost by reducing the amount of resin and improve recycling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper surface of Hideaki with varied thickness as taught by Hideaki in order to reduce resin per container and improve recycling.


    PNG
    media_image2.png
    660
    1147
    media_image2.png
    Greyscale

Regarding claim 2, Hideaki (in view of Hideaki) discloses the resin container according to claim 1, wherein a wall thickness (Fig 3a annotated) of a lower shoulder portion (Fig 3a annotated) connecting the shoulder portion and the side surface portion is smaller than a wall thickness (Fig 3a annotated) of a portion (Fig 3a annotated) of the side surface portion which is adjacent to (Fig 3a annotated) the lower shoulder portion.
Regarding claim 3, Hideaki (in view of Hideaki) discloses the resin container according to claim 1, wherein a plurality of recessed portions (portion between ribs 23) radially extending from the inlet and outlet portion when the container is viewed from the upper surface portion side are formed on the upper surface portion.
Regarding claim 5, Hideaki (in view of Hideaki) discloses the resin container according to claim 2, wherein a plurality of recessed portions (portion between ribs 23) radially extending from the inlet and outlet portion when the container is viewed from the upper surface portion side are formed on the upper surface portion.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki in view Hideaki, in further view of Darr (US 8439214).

    PNG
    media_image3.png
    724
    664
    media_image3.png
    Greyscale

Regarding claim 4, Hideaki modified above discloses the resin container according to claim 3, wherein a folding deformation (Hideaki, bellows 21) inducing portion is formed on the round corner surface portion of the side surface portion, but lacks wherein a depth of the recessed portion formed on the upper surface portion is deeper than a depth of a groove of the folding deformation inducing portion. Darr, however, teaches a folding deformation (transverse formation 36, Fig 2) with a depth (Fig 2 annotated) of the recessed portion formed on the upper surface portion is deeper than (Fig 2 annotated, space between lines of recess depth is greater than lines of groove depth) a depth (Fig 2 annotated) of a groove (Fig 2 annotated) of the folding deformation inducing portion. 

The purpose of a deeper depth is to delineate and mark a label area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding deformation of Hideaki with a deeper recess on the upper surface than the folding deformation as taught by Darr in order to delineate and mark a label area.

Regarding claim 6, Hideaki modified above discloses the resin container according to claim 3, wherein a folding deformation (Hideaki, bellows 21) inducing portion is formed on the round corner surface portion of the side surface portion, but lacks wherein a depth of the recessed portion formed on the upper surface portion is deeper than a depth of a groove of the folding deformation inducing portion. Darr, however, teaches a folding deformation (transverse formation 36, Fig 2) with a depth (Fig 2 annotated) of the recessed portion formed on the upper surface portion is deeper than (Fig 2 annotated, space between lines of recess depth is greater than lines of groove depth) a depth (Fig 2 annotated) of a groove (Fig 2 annotated) of the folding deformation inducing portion. 

The purpose of a deeper depth is to delineate and mark a label area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding deformation of Hideaki with a deeper recess on the upper surface than the folding deformation as taught by Darr in order to delineate and mark a label area.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.C.B./Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733